Citation Nr: 0316857	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for sleep impairment as 
a chronic disability resulting from an undiagnosed illness. 

3.  Entitlement to service connection for breathing 
difficulty as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for muscle cramps as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for stomach and 
indigestion problems as a chronic disability resulting from 
an undiagnosed illness.

6.  Entitlement to service connection for gingivitis (claimed 
as bleeding gums).

7.  Entitlement to service connection for sebaceous cysts 
(claimed as a nodular mass of the shoulder and back)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from February 1963 to March 
1965 and from January 1991 to October 1991.  The veteran had 
service in Southwest Asia from February 11, 1991 to August 
31, 1991 and received the Southwest Asia Service Medal.  The 
veteran additionally had Reserve service.  In light of the 
decision below, there is no need to obtain additional 
information regarding the veteran's Reserve duty as to these 
issues.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).  

By decision of the Board in June 2001, the issues of whether 
new and material evidence had been submitted to reopen claims 
for service connection for fatigue, sleep impairment, 
breathing difficulty, and muscle cramps as chronic 
disabilities resulting from an undiagnosed illness were 
reopened and service connection for gingivitis and sebaceous 
cysts as chronic disabilities resulting from an undiagnosed 
illness were denied.  The issues of entitlement to service 
connection for fatigue, sleep impairment, breathing 
difficulty, muscle cramps, and stomach and indigestion 
problems, as chronic disabilities resulting from an 
undiagnosed illness, and service connection for gingivitis 
and sebaceous cysts on a direct basis were remanded in June 
2001 for further development.  These issues have been 
returned to the Board and the issues currently before the 
Board are as listed on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for fatigue, sleep impairment, breathing 
difficulty, muscle cramps, and stomach and indigestion 
problems, as chronic disabilities resulting from an 
undiagnosed illness, and service connection for gingivitis 
and sebaceous cysts on a direct basis has been obtained by 
the RO, to the extent possible.

2.  The veteran has failed to report for scheduled VA 
examinations.

3.  The current medical evidence of record is inadequate to 
decide the veteran's claims and a VA examination is necessary 
to fully evaluate his claims for service connection fatigue, 
sleep impairment, breathing difficulty, muscle cramps, and 
stomach and indigestion problems, as chronic disabilities 
resulting from an undiagnosed illness, and service connection 
for gingivitis and sebaceous cysts on a direct basis.  The 
claims are not shown to be related to service based on the 
evidence of record.


CONCLUSION OF LAW

Entitlement to service connection for fatigue, sleep 
impairment, breathing difficulty, muscle cramps, and stomach 
and indigestion problems, as chronic disabilities resulting 
from an undiagnosed illness, and service connection for 
gingivitis and sebaceous cysts on a direct basis cannot be 
decided without a current VA examination; they are not 
incurred in or aggravated by service based on the current 
record; therefore, the veteran's claim is denied.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317, 3.326, 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that to the extent possible, the duty to assist the veteran 
as to his claims for service connection for fatigue, sleep 
impairment, breathing difficulty, muscle cramps, and stomach 
and indigestion problems, as chronic disabilities resulting 
from an undiagnosed illness, and service connection for 
gingivitis and sebaceous cysts on a direct basis has been 
satisfied.  In this regard, as further discussed below, a 
request for information regarding treatment records was sent 
to the veteran to which there has been no response and VA 
examinations have been scheduled for the veteran, to which he 
failed to report.  Therefore, to the extent possible in this 
case, the Board finds that the duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (duty to assist not one-way 
street).  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the 
claims.  The discussions in the rating decision, the 
statement of the case, supplemental statements of the case, 
and the letters sent to the veteran informed him of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA requirements were provided in the September 2002 
supplemental statement of the case (SSOC).  The SSOC and 
letters from the VA provided notification to the claimant and 
to the claimant's representative of any information, and 
medical or lay evidence, not previously submitted that is 
necessary to substantiate the claim; and notice of which 
evidence, if any, the claimant is being expected to obtain 
and submit, and which evidence will be retrieved by VA.

Thus, no further assistance to the veteran is required to 
comply with the duty to assist him.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

The veteran contends that he has symptomatology that is 
related to his service in the Persian Gulf.  It is noted that 
with the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 

(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) Fatigue, (2) Signs or symptoms 
involving skin, (3) Headache, (4) Muscle 
pain, (5) Joint pain, (6) Neurologic 
signs or symptoms, (7) Neuropsychological 
signs or symptoms, (8) Signs or symptoms 
involving the respiratory system (upper 
or lower), (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) 
Abnormal weight loss, (13) Menstrual 
disorders. 

(c) Compensation shall not be paid under 
this section: 

(1) If there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 

(2) If there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3) If there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d) For purposes of this section: 

(1) The term "Persian Gulf veteran" means 
a veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. 

(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317 (2002).

As an initial matter, the Board notes that the veteran's 
service personnel records reflect that he received, in part, 
the Southwest Asia Service Medal.  It has been additionally 
noted that the veteran served in Southwest Asia from February 
11, 1991 to August 31, 1991.  Based on this evidence and for 
purposes of analysis under 38 C.F.R. § 3.317 (2002), the 
Board finds that the veteran had active military service in 
the Southwest Asia theater of operations during the Gulf War.

Additionally, service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if preexisting such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Of record are service medical records for the veteran dating 
from September 1980 to March 1995 and show that on service 
examination in August 1988, the veteran reported seasonal 
rhinitis.  In March 1991, the veteran was seen with 
complaints of chills and diarrhea for one day with no 
vomiting or stomach cramps.  The assessment was viral 
gastroenteritis.   In July 1991, the veteran was seen with 
complaints of diarrhea, stomach cramps, nausea with no 
vomiting, feeling weak, and a possible fever for about four 
days after eating beef jerky.  The assessment was diarrhea.  
From August 1993 to February 1994, the veteran was seen for 
treatment for a tendon strain of the right leg, that he 
injured doing sit-ups during training in August 1993.  In 
January 1994, the musculoskeletal strain of the right thigh 
was considered to be resolved and the veteran was fit for 
full duty after four more weeks of physical therapy.  In 
April 1994 and July 1994, the veteran reported pain of the 
right medial thigh, the assessment in July 1994 was pes 
anserine bursitis/sartorius strain.  A bone scan was 
negative.  In February 1995, the veteran was seen with 
chronic right thigh pain unresolved with one year.  It was 
considered to be a line of duty occurrence.  There is no 
showing of additional complaints, findings, diagnosis, or 
treatment for fatigue, sleep impairment, breathing 
difficulty, muscle cramps, or stomach or indigestion problems 
as chronic disabilities resulting from an undiagnosed 
illness, or of gingivitis or sebaceous cysts.  A notation 
indicates there are no additional service medical records.

VA treatment records show that on a VA Persian Gulf registry 
report, the veteran reported that he had problems breathing, 
was tired, his gums were infected, and his muscles ached.  On 
an August 1994 Persian Gulf examination, the veteran reported 
nausea, shortness of breath, muscle pain, fatigue, and 
bleeding gums.  The diagnoses included duodenitis, mild 
restrictive lung disease, gingivitis, epidermal inclusion 
cysts, prior Epstein Barr virus exposure, and prior 
cytomegalovirus exposure.

In August 1994, the veteran complained of nodules of the 
right back and shoulder and central back and of stomach pain 
and vomiting on a daily basis since return from the Persian 
Gulf.  A spirometry from September 1994 showed mild 
restrictive defect.  In December 1994, the veteran was seen 
with a three month history of a right shoulder mass.  The 
assessment was three palpable, nodular masses of unknown 
etiology with no known family history of cancer or skin 
diseases.  Additionally in December 1994, the veteran 
reported complaints of shortness of breath when walking.  

On VA examination in January 1995, the veteran reported 
progressive shortness of breath, insomnia, and easy 
fatiguability since 1991 and muscle cramps off and on since 
1991.  He reported nodules over the back that were removed in 
December.  After examination, the diagnoses were normal 
physical examination with alleged shortness of breath, easy 
fatiguability, muscle cramps, and insomnia and subcutaneous 
nodules over the back with surgical removal in December 1994 
that were possible sebaceous cysts.

Pursuant to the June 2001 Remand in this case and to fully 
develop the veteran's claim, VA examinations were to be 
scheduled to determine the nature, etiology, and severity, of 
any systemic manifestation of an undiagnosed illness as well 
as the nature and etiology of the disabilities for which 
direct service connection is claimed.  In April 2002, the 
veteran was sent a letter from the RO to his address of 
record requesting information regarding treatment and 
additional records for the complaints at issue.  There has 
been no response and there is no showing that the letter was 
returned.  Further, the veteran was scheduled for VA 
examinations regarding the claims at issue in July 2002, to 
which he failed to report.  In the September 2002 
supplemental statement of the case (SSOC), sent to the 
veteran's address of record, the veteran was informed that he 
failed to report for the VA examination that was material to 
the outcome of his claim, and informed him that failure to 
report for an examination may cause the claim to be denied.  
There was no response from the veteran to the SSOC and there 
is no showing that it was returned.

As to the issues of entitlement to service connection for 
fatigue, sleep impairment, breathing difficulty, muscle 
cramps, and stomach and indigestion problems, as chronic 
disabilities resulting from an undiagnosed illness, and 
service connection for gingivitis and sebaceous cysts on a 
direct basis, the veteran has failed to report for VA 
examinations that are necessary to fully evaluate his claim.  
In Wood v. Derwinski, 1 Vet. App. 190 (1991) the Court 
indicated that the duty to assist is not always a one-way 
street and veterans must cooperate with VA's efforts to 
provide adequate medical examinations.  See also Olson v. 
Principi, 3 Vet. App. 480 (1992).  The Board finds that all 
reasonable efforts have been expended by VA to afford the 
veteran a VA examination.  

When a claimant fails to appear for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2002).  In this case, the September 2002 SSOC from 
the RO to the veteran regarding VA examinations informed him 
that his claim may be denied if he failed to appear for a 
scheduled VA examination.  Therefore, the veteran had been 
adequately informed of the consequences of his failure to 
report for a scheduled VA examination, pursuant to 38 C.F.R. 
§ 3.655.  

As the veteran failed to report for scheduled VA 
examinations, and the examinations were necessary to fully 
evaluate his claims, the Board concludes that the veteran's 
claims for service connection for fatigue, sleep impairment, 
breathing difficulty, muscle cramps, and stomach and 
indigestion problems, as chronic disabilities resulting from 
an undiagnosed illness, and service connection for gingivitis 
and sebaceous cysts on a direct basis must be denied.  The 
evidence currently on file does not show that any of the 
claimed disabilities has a relationship to service.  As such, 
there is no basis on the current record to grant service 
connection for the claimed disorders.




ORDER

Entitlement to service connection for fatigue, sleep 
impairment, breathing difficulty, muscle cramps, and stomach 
and indigestion problems, as chronic disabilities resulting 
from an undiagnosed illness, and service connection for 
gingivitis and sebaceous cysts on a direct basis is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

